DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application is a national stage entry of PCT/CN2016/090700 filed 07/20/2016.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.

Response to Arguments/Amendments		
4.	Regarding the objection to claim 17 (see section 9 of the Office Action dated 05/14/2021), the Applicant’s amendments have been fully considered; the newly amended claim language overcomes the previously applied objection, which has been withdrawn. 
5.	Regarding the 35 U.S.C. §112(b) rejection of claim 8 (see section 10 of the Office Action dated 05/14/2021), the Applicant’s amendments have been fully considered; the newly amended claim language overcomes the previously applied rejection, which has been withdrawn. 

6.	Regarding the prior art rejection (see sections 11 - 12 of the Office Action dated 05/14/2021), the Applicant’s arguments have been fully considered, and are persuasive. See section 8 below for details.

REASONS FOR ALLOWANCE
7.	Claims 1, 3, 5 – 6, 8, 10 – 12, 15, 17, and 19 - 20 are allowed.
Reasons For Allowance Over Prior Art
8.	The following is an examiner’s statement of reasons for allowance:
	The independent claims are directed towards the idea of requesting system information during a random access procedure. System information is generally broadcast periodically, but can also be requested by the UE and transmitted asynchronously (see e.g. Fig. 5 of previously cited 3GPP ‘371 (3GPP TSG-RAN WG2 Meeting #94 R2-163371), which includes both kinds). Claim 1 of the instant application recites “transmitting.. a request for a system information… and receiving the system information… based on a periodicity of the [sic] system information”. Restating, this requires that the requested system information be sent periodically in response to the request (the claim language cannot cover the periodically broadcast system information, claims 1, 3, 5 – 6, 8, 10 – 12, 15, 17, and 19 - 20 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825.  The examiner can normally be reached on M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2464                                                                                                                                                                                                        

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464